Citation Nr: 0322425	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1980 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions issued in July 1999 and December 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the benefits sought on 
appeal.  In a statement dated in December 1999, the veteran 
withdrew his August 1999 request for an RO hearing.  
38 C.F.R. § 20.704(e) (2002).

In March 2001, the Board remanded the issue of entitlement to 
vocational rehabilitation benefits for additional 
development.  The case now is before the Board for further 
appellate consideration.  

The issues of entitlement to service connection for PTSD and 
for alcoholism secondary to PTSD and for vocational 
rehabilitation benefits under Chapter 31are discussed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, his claim for alcoholism on a direct basis.

2.  The veteran's claim of entitlement to service connection 
for alcoholism was received in November 1999.




CONCLUSION OF LAW

Service connection for alcoholism, based on direct service 
incurrence, is precluded as a matter of law.  38 U.S.C.A. §§ 
105, 1131 (West 2002); 38 C.F.R. § 3.301 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD once 
during the pendency of this appeal.  This amendment became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2002)).  The Board notes that the 2002 amendment pertains to 
PTSD claims resulting from personal assault; however, the 
veteran's claim is not based on a personal assault.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas, supra.  38 U.S.C.A. § 5107 (West 
2002).  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  In 
this connection, the Board finds that the service personnel 
and medical records and the Naval Discharge Review Board 
decision dated in September 1988, which evaluate the 
veteran's alcohol dependency and his psychiatric health, are 
adequate for determining whether service connection for 
alcoholism on a direct basis is warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate an examination for the issue discussed in this 
decision, particularly in light of the fact that alcohol 
dependency is not a disability for which compensation may be 
paid under VA regulations.  In a March 2003 statement of the 
case (SOC) and a May 2003 VCAA letter, the RO advised the 
veteran of his procedural due process and appellate rights 
and of what must be shown for service connection, notified 
him of the new duty to assist provisions of the VCAA, what VA 
would do and had done, and what he should do, provided 
information on veterans' service organization and how to find 
a veterans' service organization (VSO) to represent him, and 
gave him 60 days to provide any additional comments or 
supporting information.  He responded objecting to the RO's 
handling of his case, in particular the RO's failure to find 
a VSO to represent him and the RO's initial failure to obtain 
documentation related to his revised honorable discharge for 
his second period of service, which rendered his entire 
period of service honorable.  The Board observes that the RO 
has given the veteran sufficient notice of how to obtain the 
services of a VSO and stresses that it is the veteran, not 
the RO, who must identify the VSO he wishes to represent him.  
It would be prejudicial if the RO were to select a VSO to 
represent him.  The Board observes that the veteran can 
easily obtain specific VSO information by using VA's website 
or by calling VA's general information number.  The veteran 
also indicated that there was no additional treatment or 
evidence not previously identified that could not have been 
easily obtained by the RO.  The Board notes that the veteran 
is currently incarcerated and that, in August 2002, he 
submitted a copy of a post-service medical record dated 
October 20, 1995, showing that he is currently taking 
Dilantin, Sinquan, Ativan and Mellaril.  Even though the 
veteran was asked to identify any federal or non-VA treatment 
records, except for the single record identified above, the 
veteran did not submit such records nor furnish signed 
authorizations so VA could obtain them.  The Board observes 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds 
that the VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claims.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his service-connection claim for alcoholism 
on a direct basis as VA has already met all notice and duty 
to assist obligations to the veteran under the VCAA.  In 
essence, the veteran in this case has been notified as to the 
laws and regulations governing service connection.  
Information letters, a rating decision, and an SOC have 
advised him advised of the evidence considered in connection 
with his appeal.  Further, all of the available relevant 
evidence has been considered.  The veteran also has provided 
additional statements in support of his appeal.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development for 
the issue discussed in this decision.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for compensation claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2002).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions, which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  Organic 
diseases and disabilities, which are a secondary result of 
the chronic use of alcohol as a beverage, whether out of 
compulsion or otherwise, will not be considered of willful 
misconduct origin.  
38 C.F.R. § 3.301(c)(2).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
A service department finding that injury, disease or death 
was not due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  

(1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton 
and reckless disregard of its probable 
consequences. 

(2) Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct.  

(3) Willful misconduct will not be 
determinative unless it is the proximate 
cause of injury, disease or death.  

38 C.F.R. § 3.1(n).

The term alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user.  38 C.F.R. § 
3.301(d).  The VA General Counsel has interpreted these 
provisions to mean that a substance abuse disability cannot 
be service connected on the basis of its incurrence or 
aggravation in service.  VAOPGCPREC 11-96.

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In addition, in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit 
Court, interpreting 38 U.S.C.A. § 1110 in light of its 
legislative history, held that VA compensation benefits are 
available for alcohol or drug-related disability, here 
alcohol dependency, if it arises secondarily from a service-
connected disorder, for example PTSD.  Id. at 1370.  In that 
case, however, the Federal Circuit Court explained that 38 
U.S.C.A. § 1110 precluded compensation for primary alcohol 
abuse disabilities and for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  Id. at 1376.

Service personnel and medical records reflect that the 
veteran began participation in an inpatient Level III alcohol 
rehabilitation program at the Corpus Christi Naval Hospital, 
in August 1986.  He reported that he began drinking on a 
regular basis at age 20 and on a heavy basis at age 23.  His 
motive for drinking was loneliness and boredom.  The veteran 
reported some blackouts, the first occurring at 20 and the 
last sometime in 1985.  He indicated that blackouts occurred 
about five percent of the time that he drank.  The veteran 
admitted to losing time from work, an unhappy life, an 
affected reputation, financial problems, feelings of remorse, 
decreased efficiency, jeopardizing his job, and building up 
his self-confidence by his drinking.  He also reported 
hangovers, drinking alone, drinking in the morning, 
increasing tolerance to alcohol, and loss of control of his 
drinking.  There was a family history of heavy drinking by 
both his father and mother.  Initially, the veteran was 
unsure of his need for alcoholism treatment, but he was 
receptive and attentive.  He received one-on-one counseling 
sessions and appeared to have accepted responsibility for his 
alcoholism and related problems.  The record reflected that 
the veteran appeared to be motivated toward sobriety and 
reconstruction of his lifestyle and apparently had accepted 
the Alcoholics Anonymous (AA) program as his program for 
recovery.  Following a program staff review, it was 
determined that the veteran was fit for return to full duty 
with the following after-care program.  It was imperative 
that for successful rehabilitation to occur, the after-care 
program must be implemented, monitored, and enforced by the 
veteran's command.  The veteran was to take Antabuse, 250 
milligrams daily for a period of 1 year; he was to continue 
participation in AA meetings (a minimum of 3 meetings per 
week for 180 days) with the veteran's command to enforce his 
participation; and, after release from the program, the 
veteran was to report to the Drug and Alcohol Program Advisor 
to establish and maintain the after-care program as indicated 
for such period of time as might be required.  The prognosis 
was fair, if the above recommendations were carried out to 
the letter.  In September 1986, he was discharged with a 
final diagnosis of habitual and continuous alcoholism.

In November 1987, the veteran was charged with an Article 92 
violation for operating a motor vehicle on board the NAS 
Kingsville while his driving privileges were suspended.  In 
January 1987, the veteran was admitted to the U. S. Air Force 
Lackland, Texas Medical Center for a psychiatric evaluation.  
Immediately preceding his admission, the veteran exhibited 
suicidal ideation and complained of increased symptoms of 
depression to the point where a diagnosis of major depression 
was considered.  He was started on Nortriptyline, 50 
milligrams at night and the symptoms resolved almost 
immediately.  This indicated that the veteran probably did 
not have a major depression, but that the Nortriptyline might 
have been helping to produce better sleep and making him feel 
better, so it was continued.  Psychological consultation and 
testing was consistent with situational depressive symptoms 
and narcissistic and antisocial personality limits.  At the 
time of discharge, it was determined that he was not suicidal 
and it was felt that he would have no further benefit from 
hospitalization.  After four Article 86 violations in 
February 1987, the veteran was notified that he was under 
consideration for discharge under Other Than Honorable 
Conditions/Misconduct and alcohol rehabilitation failure.  In 
March 1987, the veteran's commanding officer recommended 
separation from service with an Other Than Honorable 
discharge for continued abuse of alcohol following alcohol 
rehabilitation for alcohol dependency and continuing 
violations of Article 86.  In May 1987 the veteran was 
discharged under Other Than Honorable Conditions/Misconduct.  

In his application for an honorable discharge, the veteran 
indicated that he had continuously superior performance 
evaluation up until the time that he was stationed at the 
Naval Air Station in Kingsville; that he had one previous 
honorable discharge; and that his dream was to return to 
civilian life without persecution, return to college and 
perhaps seek psychiatric therapy as an outpatient.  In a 
September 1998 3-2 decision, the Naval Discharge Review Board 
felt an honorable discharge was warranted because the 
veteran's military behavior marks and overall trait average 
marks were proper and equitable for separation by reason of 
alcohol abuse rehabilitation failure when the claimant has 
been referred to a program of rehabilitation for personal 
alcohol abuse and through inability or refusal, fails to 
participate, cooperate in or successfully complete such a 
program.  Although not condoning the veteran's alcohol abuse 
or misconduct, at the first sign of continued alcohol abuse 
and his failure to strictly comply with his after-care 
program regimen, the review board noted that the veteran 
would not have amassed the subsequent misconduct if he had 
been separated.  Based on the veteran's history, the review 
board indicated that the veteran might well have been an 
alcoholic when he re-enlisted in the Navy.  The personnel 
manual directs that an honorable discharge for alcohol abuse 
rehabilitation failure will normally be determined by the 
veteran's final average performance and conduct marks and 
requires final averages of not less than 2.80 in performance 
and conduct and an average of not less than 3.00 in military 
behavior.  The veteran's final averages were 3.53 and 3.40, 
respectively.

The veteran contends that: 

the record is replete with proof of 
alcohol abuse/dependency/alcoholism with 
"heavy use" occurring in 1983 - a 
period of time consistent with the Beirut 
service connection theory, and with the 
actual diagnosis of alcoholism/alcohol 
dependence soon after the second (1985) 
Beirut campaign, and with said 
alcoholism, quite likely, present at the 
time of reenlistment in 1985.  This would 
amount to a "disease or injury incurred 
or aggravated during military service" 
and that such disabling conditions 
existed from the time of release from 
active military service to the present . 
. .
According [to] the records, the 
alcoholism and it's related symptoms, 
were severe enough to warrant discharge, 
initially, under conditions Under Other 
Than Honorable . . . .

As the Federal Circuit Court explained in Allen v. Principi, 
the law and implementing VA regulations are clear and 
specific in precluding grants of service connection for 
alcohol dependency based on claims of direct service 
incurrence, and the Board is bound by them as well as the 
Federal Circuit Court's decision interpreting the statutory 
authority.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In 1986, service medical records show that the veteran was 
diagnosed with habitual and continuous alcoholism.  His 
evaluation indicated that the veteran's alcohol dependency 
was long standing and noted a family history of heavy 
drinking by his parents.  It is unclear whether the veteran's 
alcoholism had its onset during service.  Even so, it may 
have resulted from the in-service abuse of alcohol and, as 
such, the veteran's claim, on a direct basis, must be denied 
as a matter of law.  The only remaining evidence in support 
of the veteran's claim is his statements, which are 
insufficient to establish entitlement to service connection.  
See Grottveit, 5 Vet. App. at 93; see also Espiritu, 2 Vet. 
App. at 494-95.  

Accordingly, as there is no legal basis to establish service 
connection for alcoholism, the matter need not be addressed 
further because the law and not the evidence is dispositive.  
Sabonis, supra.  


ORDER

Service connection for alcoholism on a direct basis is 
denied.


REMAND

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2002); 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit " . . . medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred."  38 C.F.R. § 3.304(f).

As noted earlier, under the VCAA, VA first has a duty to 
notify the appellant and his representative of any 
information and evidence necessary to substantiate his claim 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Further, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined 
duties to assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the veteran's claim for service 
connection for PTSD.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The Board notes that the duty to assist includes obtaining 
additional treatment records, attempting to verify in-service 
stressor(s) and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
In conjunction with his claims, the veteran was asked to 
identify health care providers, who have treated him for 
PTSD, and to furnish signed authorizations for release of 
records.  The veteran currently is incarcerated.  As noted 
earlier, except for a lone October 1995 treatment record that 
contains no diagnosis, the veteran has not provided post-
service treatment records or identified post-service 
treatment providers for his claimed PTSD nor is there a 
diagnosis of PTSD in the record.  Nor has the veteran signed 
authorizations for release of any post-service medical 
records, including prison treatment records.  The duty to 
assist includes obtaining pertinent non-VA and VA treatment 
records.  The Board feels that another attempt should be made 
by the RO to obtain post-service treatment records.  The RO 
should ask the veteran again to identity and sign releases 
for health care providers that have treated him for 
alcoholism and any psychiatric disorder, to include PTSD.  

The Board observes that the veteran claims that his stressors 
are related to service in Beirut, Lebanon around the time of 
the bombing of the Marine Corps barracks in October 1983 and 
continuing conflict in the theatre during a time of civil 
war, including sniper and terrorist bombing attacks, with the 
veteran undertaking collateral duty training to support, 
through medical team training and anti-terrorism protection, 
his fellow service members and allied forces.  The veteran 
maintains that his service records should reflect direct 
involvement with the rescue, evacuation, and triage-team 
assistance given those marines and sailors victimized by the 
October 1983 bombing. 

Because it appears that the veteran did not engage in combat 
with the enemy, his lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2002); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau, 9 Vet. App. at 396.  In August 
2002, the veteran provided a cursory response as to in-
service stressors.  The Board feels that the RO should ask 
the veteran again to provide a comprehensive statement 
regarding his alleged stressor(s).  The Board reminds the 
veteran that the duty to assist is not a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential.  Wood, 1 Vet. App. at 193.  

In addition, the RO should prepare a letter asking the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to provide any available information, which might corroborate 
the veteran's alleged in-service stressor(s), in particular 
verifying whether he provided assistance to the victims of 
the October 1983 bombing.  

The record shows diagnoses for alcoholism and various 
personality disorders, but not PTSD.  The veteran claims that 
he has symptoms consistent with a diagnosis of PTSD, such as: 
anxiety, hyperactive startle reflex, nervous tic, heart 
pounding/trouble breathing, problems with memory/cognition, 
avoidance of situations that recall the original trauma, 
social isolation, occupational instability, etc.  The Board 
feels that the veteran should be afforded a VA psychiatric 
examination to provide an opinion as to whether any 
psychiatric disorder found on examination (for example, PTSD) 
may be related to service, such as due to events surrounding 
the October 1983 bombing of the marine barracks in Beirut.  
Although the RO scheduled the veteran for two examinations at 
the Temple VA Medical Center to ascertain whether he had 
PTSD, as the veteran has pointed out on numerous occasions he 
is incarcerated in a maximum-security prison and, therefore, 
could not report for the scheduled examinations.  The Court 
has indicated that, even though incarcerated, a veteran 
should be accorded the same assistance as his fellow, non-
incarcerated veterans.  See Bolton v. Brown, 8 Vet. App. 185 
(1995); Wood, 1 Vet. App. at 193.  While VA does not have 
authority under 38 U.S.C.A. § 5711 (West 2002) to require a 
correctional institution to release a veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility, VA's duty to assist an incarcerated veteran 
extends, if necessary, to either having him examined by a 
fee-basis physician or requiring a VA physician to examine 
him.  Bolton, 8 Vet. App. at 191.

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. at 448.  With regard to service connection for 
alcoholism on a secondary basis, the Board notes that the 
veteran claims that his alcoholism is related to his alleged 
PTSD.  As such, the Board finds that service connection for 
alcoholism on a secondary basis due to PTSD is inextricably 
intertwined with the veteran's claim for service connection 
for PTSD.  The Court has held that all issues "inextricably 
intertwined" with the issue(s) certified for appeal, are to 
be identified and developed before appellate review.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It would, 
therefore, be premature and prejudicial for the Board to 
consider the issue of service connection for alcoholism 
secondary to PTSD at this time.  Thus, the case must be 
remanded to the RO in accordance with the holding in Harris.  
Id.

Further, the RO denied the veteran's claim for vocation 
rehabilitation benefits because he had no service-connected 
disabilities.  As such, the Board finds that the issues of 
service connection for PTSD and alcoholism secondary to PTSD 
are "inextricably intertwined" with the veteran's claim for 
vocational rehabilitation benefits currently on appeal.  
Thus, consideration of this issue is deferred, as it would be 
premature and prejudicial for the Board to consider it at 
this time in light of the holding in Harris.  

Accordingly, the case is remanded for the following actions:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that have treated him since his 
discharge from service in May 1987 for 
alcoholism and any psychiatric disorder, 
to include PTSD.  The RO should attempt 
to obtain records from each health care 
provider he identifies, in particular 
treatment records from the correctional 
institution where he is housed.  If 
records are unavailable, please have the 
provider so indicate. 

2.  The RO should ask the veteran to give 
a comprehensive statement regarding his 
alleged stressor incident(s) and 
associate it with the claims file.

3.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran served 
on active duty from October 1980 to May 
1987, was an aircraft communications 
technician and miniature repair 
technician, and indicated that he helped 
assist victims following the October 1983 
bombing of the marine barracks in Beirut, 
Lebanon and was exposed to continuing 
conflict in that area.  The RO must 
provide the USASCRUR with copies of any 
personnel records obtained, showing 
service dates, duties, and units of 
assignment, and the veteran's stressor 
statements.

4.  After items 1 through 3 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor that was established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file. 

5.  After items 1 through 4 are 
completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a psychiatrist 
to determine whether any psychiatric 
disorder or disorders are present, and, 
if so, the correct diagnostic 
classification and etiology of any 
disorder found.  In view of the veteran's 
incarceration, consideration should be 
given to having the examination conducted 
by a fee-basis psychiatrist or by a VA 
psychiatrist at the correctional 
facility.  The RO's effort in this regard 
should be documented in the claims file.  
The claims file and copies of 38 C.F.R. 
§ 4.125(a) and this REMAND must be 
reviewed by the examiner in conjunction 
with the examination.  All special 
studies or tests including psychological 
testing and evaluations, such as the 
Minnesota Multiphasic Psychological 
Inventory, deemed necessary by the 
examiner are to be accomplished.  The 
examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The examiner 
should provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disability?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of service in Beirut following 
the bombing of the marine barracks in 
October 1983.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor 
was as a result of service in Beirut 
following the bombing of the marine 
barracks in October 1983.  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the current symptoms, if 
any.  

(d) If a psychiatric disorder or PTSD is 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's 
alcoholism was caused, or aggravated by, 
the veteran's psychiatric disorder or 
PTSD.

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

6.  The RO must review the entire file 
and ensure for the service-connection 
issues remaining on appeal compliance 
with the duty to assist, documentation 
and notification requirements set forth 
in the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

7.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims, including any 
additional evidence obtained by the RO on 
remand.  If the RO grants service 
connection for any disability, it should 
readjudicate the veteran's vocational 
rehabilitation benefits claim.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

